In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-07-00202-CR
        ______________________________


           SHANE HANKINS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 0417805




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

         Shane Hankins appeals from the revocation of his community supervision for the underlying

offense of possession of marihuana in an amount of five pounds or less but more than four ounces.

See TEX . HEALTH & SAFETY CODE ANN . § 481.121(b)(3) (Vernon 2003). The trial court modified

the terms of Hankins' community supervision,1 requiring that he finish his state jail service, attend

and complete a Substance Abuse Felony Program, and remain on community supervision for ten

years.

         Because the issues raised in each appeal are identical, for the reasons stated in our opinion

dated this day in Hankins v. State, cause number 06-07-00201-CR, we affirm the judgment of the

trial court.




                                               Jack Carter
                                               Justice

Date Submitted:         August 27, 2008
Date Decided:           September 5, 2008

Do Not Publish




         1
        In a companion appeal, cause number 06-07-00201-CR, also before this Court, Hankins
appeals the adjudication of his guilt for possession of a controlled substance. In that case, Hankins
was adjudicated guilty and sentenced to two years' confinement in a state jail facility.

                                                  2